EXHIBIT 32.2CERTIFICATE PURSUANT TO18 U.S.C. SECTION 1350AS ADOPTED PURSUANT TOSECTION -OXLEY ACT OF 2002In connection with the Quarterly Report (the "Report") on the Form 10-Q of Rosewood Resources, Inc. (the "Company") for the six months ended April 30, 2016, as filed with the Securities and Exchange Commission on the date hereof, I, B. Gordon Brooke, Chief Financial Officer, Chief Accounting Officer, Secretary/Treasurer and Director, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge and belief: 1. The Quarterly Report fully complies with the requirements of Section 13 (a) or 15 (d) of the Securities and Exchange Act of 1934, as amended; and2. The information contained in this Quarterly Report fairly presents, in all material respects, the financial condition and results of operation of the Company. Date: June 15, 2016By:/s/ "B. Gordon Brooke"B. Gordon BrookeChief Financial Officer, Chief Accounting Officer,Secretary/Treasurer and Director
